Per curiam.
The State Bar charged B. Harris Baldwin with violating Standards 44 (abandonment or wilful disregard of a matter entrusted to him to the client’s detriment) and 68 (failure to respond to disciplinary proceedings in accordance with State Disciplinary Board rules) arising out of his representation of John B, Curry in various business matters. Baldwin failed to respond as required to the State Bar’s Investigative Panel, but filed a response to the State Board’s formal complaint against him. Following discovery, during which Baldwin presented his defenses to the charges against him, the State Bar agreed to accept Baldwin’s petition for voluntary discipline, admitting a violation of Standard 68, and dismissing the remaining counts of the formal complaint against Baldwin.
We approve the recommendation of the State Bar. Accordingly, Baldwin’s petition for voluntary discipline is accepted.
It is ordered that Baldwin receive a public reprimand for violating Standard 68 and that the remaining charges against Baldwin be dismissed.

All the Justices concur. Fletcher, J., disqualified.